DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2014, 04/01/2016, 09/13/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-31, 33-35, 42-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0211304 (Farrington) in view of US 2011/0234000 (Yan).

 Regarding claim 24, Farrington teaches a power supply (Fig. 1), comprising: a DC-DC converter (Fig. 1 bus converter 102) [0003];
an intermediate circuit with an intermediate circuit voltage [0003, 0026], the intermediate circuit being connected to a supply voltage via the DC-DC converter (Fig. 1 intermediate circuit 104 is connected to the supply voltage Vs 101 via the bus converter 102);


a respective regulated output voltage (Fig. 1 shows the switching regulators POL 105 outputting regulated voltages VO1, VO2...Von) [0025-0026]; and
a control unit shared by a plurality of the at least two output switching regulators, the control unit only controlling the at least two output switching regulators (control circuitry 220 controls the bus converter 102 and thereby controls the output switching regulators POL 105) (Fig. 2 control circuitry 220) [0033, 0039]; and
wherein as a parameter the control unit is supplied with an instantaneous load of the DC-DC converter (bus converter system is controlled by control circuitry 220 to supply both regulated and non-regulated power to the loads instantaneously according to the range of the source voltage which is the parameter) [0016]; and
wherein the control unit controls the at least two output switching regulators dependent on said parameter to prevent an overload of the DC-DC converter (control circuitry 220 of the bus converter 102 controls the POL 105 according to the parameter source voltage range in order to prevent overvoltage) [0014-0016].
However, Farrington does not teach wherein the at least two output switching regulators are controlled based on a prioritization in an event of imminent overloading of the DC-DC converter and depending on respective connected load.
	However, Yan teaches wherein the at least two output switching regulators are controlled based on a prioritization in an event of imminent overloading of the DC-DC converter and depending on respective connected load (the power blocks ie. at least two output switching 
It would have obvious to one with ordinary skill in the art at the time of the invention to have the at least two output switching regulators to be controlled based on a prioritization in an event of failure in order to ensure that the most important loads are prioritized in receiving power.

Regarding claim 25, Farrington teaches wherein the DC-DC converter is controlled using a controller (bus converter 102 is controlled by control circuitry 220), and wherein the controller is supplied with a measured value of the instantaneous intermediate circuit voltage to limit the intermediate circuit voltage to a predefined lower value and to a predefined upper value (the source voltage is between 56V and 100V for the bus converter control circuitry 220 which limits the intermediate circuit voltage) [0011].


Regarding claim 26, Farrington teaches wherein the at least two output switching regulators include a respective current regulator which limits an output current to an adjustable maximum value (output switching regulators POL 105 which create output voltage 106 that is constant at their output current varies and is adjustable to attain maximum voltage) (Fig. 1) [0026-0027].

Regarding claim 27, Farrington teaches wherein the at least two output switching regulators are supplied with a switch-off signal that causes the at least two output switching regulators to 

Regarding claim 28, Farrington teaches wherein the at least two output switching regulators are connected to a timer which outputs the switch-off signal if a predefined output current limit value is exceeded for a predefined period (the interruptions on the normal operations being 50ns during the switch off period indicating that the output switching regulators POL 105 are connected to a timer) [0035, 0039].

Regarding claim 29, Farrington teaches further comprising: a temperature sensor for detecting a critical temperature (over-temperature protection feature indicates the temperature sensor for detecting a critical temperature) [0015, 0053];
wherein the switch-off signal is output if a predefined output current limit value is exceeded and if the critical temperature reaches a limit value (shut down for protection based on features such a over-current, over-temperature indicates determining whether output current limit value is exceeded and if critical temperature value is reached) [0015-0016, 0053].

Regarding claim 30, Farrington teaches wherein the intermediate circuit voltage is set as a reduced voltage (power supply Vs supplies 48V of power to the bus converter 102 which converts this voltage to nominal voltage 12V which is an extra-low voltage in the intermediate circuit 104) [0025].

Regarding claim 31, Farrington teaches wherein the DC-DC converter is constructed as a resonant converter (Fig. 2 shows the resonant converter topology ie. presence of inductor for the bus converter 102 in Fig. 1) [0029-0030].

Regarding claim 33, Farrington teaches wherein the at least two output switching regulators are connected to the intermediate circuit (output switching regulators POL 105 are connected to the intermediate circuit 104) (Fig. 1) [0026].

Regarding claim 34, Farrington teaches wherein the at least two output switching regulators have one of a shared output voltage regulation and a separate voltage regulation (outputs of the POL switching regulators 105 are regulated so that output voltage 106 is held constant thereby indicating a shared output voltage regulators) [0026].

Regarding claim 35, Farrington teaches wherein each of the at least two output switching regulators has a separate output voltage regulation with different desired output voltages (Fig. 1 POL switching regulator 105 create output voltage 106 that is held constant as the individual POLs have different desired output voltage) [(0025-0026, 0028].

Regarding claim 42, Farrington teaches wherein each of the at least two output switching regulator is constructed as a step-down switching regulator (POLs are buck converters which is a step-down switching regulator) [0025].



Regarding claim 44, Farrington teaches wherein an output current limit value is specified to the at least one output switching regulator, and wherein, in the case of an output current value greater than the output current limit value, the output current is limited to this maximum output current limit value (control circuit 220 senses voltage and currents within the power circuit and accordingly detects over current conditions and switches off during an overcurrent situation) [0015,0033].

Regarding claim 45, Farrington teaches wherein an excess current limit value is specified to the at least one output switching regulator (control circuit 220 senses voltages and currents within the power circuit and accordingly detects overcurrent conditions) [0033], wherein the excess current limit value is a multiple of the output current limit value, and wherein, a limitation to the output current limit value in an event the excess current limit value is reached, the output current is limited to the excess current limit value until a critical temperature inside the power supply reaches a limit value or until a predefined period has elapsed (overcurrent protection feature indicates that shut down when the current limit value has exceeded in accordance to a duty cycle less than 100%, the switch transition times to be 50ns which is the time lag) [0015, 0035,0039].

Regarding claim 46, Farrington teaches wherein the at least two output switching regulators are switched off after a given period in limiting operation (overcurrent protection feature indicates the shut down when the current limit value has exceeded in accordance to a duty cycle less than 100%, the switch transition times to be 50ns which is the time lag) [0015, 0035, 0039]. 


Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0211304 (Farrington) in view of US 2011/0234000 (Yan) further in view of US 2011/0241637 (Parker).

Regarding claim 32, Farrington and Yan teaches power supply of claim 24.
	However, Farrington and Yan does not teach wherein a power factor correction circuit is connected upstream of the DC-DC converter for connection to a supply network.
	However, Parker teaches wherein a power factor correction circuit is connected upstream of the DC-DC converter for connection to a supply network (Fig. 4B PFC 106a is connected upstream of DC/DC converter 110a and 108a for connection to a supply network).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have a power factor correction circuit connected to the DC/DC converter in order to ensure reduced power losses by offsetting the reactive voltage thereby improving the power factor.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0211304 (Farrington) in view of US 2011/0234000 (Yan) further in view of US 2013/0119962 (Holmberg). 

Regarding claim 39, Farrington and Yan teaches power supply of claim 24.
 However, Farrington does not teach wherein the shared control unit includes an interface for communication with a bus system to send reporting data and/or receive control data. 
However, Holmberg teaches wherein the shared control unit includes an interface for communication with a bus system to send reporting data and/or receive control data (Fig. 2 shows the bus 800 carries control signals throughout the bus wherein the shared control unit I/O interface 220 and processor 210 sends and receives control data) [0028].
It would have been obvious to one with ordinary skill in the art at the time of the invention to have the communication with a bus system to send reporting data and/or receive control data in case of a shared control unit in order to ensure continuous power supply to the switching regulators. 

Claim 40-41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0211304 (Farrington) in view of US 2011/0234000 (Yan) and US 2013/0119962 (Holmberg) further in view of US 6523128 (Stapleton).

 Regarding claim 40, Farrington teaches, a basic device (Fig. 1).		
	However, Farrington and Yan does not teach with a housing; wherein the housing includes contacts to which the intermediate circuit voltage is applied such that an expansion 
	However, Holmberg teaches contacts (Fig. 2 IVB = intermediate voltage bus is a contact) to which the intermediate circuit voltage (Fig. 2 IVB carries an intermediate bus voltage Vib) [0027] is applied such that an expansion module (Fig. 2 shows the IBC 1 to IBC k thereby indicating the expansion module according to the required number of IBC DC/DC converters) with at least one further output switching regulator (similarly Fig. 2 shows the POL second stage power converters 500-1 to 500-k thereby indicating that addition of one further output switching regulator is within the realms of the device) is connectable to the basic device via said contacts (Fig. 2 shows the IVB which is the contact connecting the basic device ie. power system to the converters 500-1 to 500-k).
However, Farrington, Yan and Holmberg does not teach housing.
	However, Stapleton teaches housing (computer comprising of the power regulator 128 and the stand-by power regulator and it is known that a computer comprises of a housing) [Col 2 lines 45-65].
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have the contact connecting the expansion module in order to ensure that the control unit of the expansion module is controlled by the controller in order to supply power continuously.
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have the housing for the device in order to protect the device from damage. 

Regarding claim 41, Farrington, Yan, Holmberg and Stapleton teaches power supply of claim 40.

	However, Holmberg teaches wherein the basic device (Fig. 2 power system is a basic device) further includes a separate control unit (Fig. 2 controller 700); wherein an interface (Fig. 2 I/O interface 220 which is found in each IBC) is provided on the basic device (Fig. 2 I/O interface 220 is provided in each IBC which is provided in the basic device of the power).
	However, Farrington, Yan and Holmberg does not teach housing.
	However, Stapleton teaches housing (computer comprising of the power regulator 128 and the stand-by power regulator and it is known that a computer comprises of a housing) [Col 2 lines 45-65].
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have the contact connecting the expansion module in order to ensure that the control unit of the expansion module is controlled by the controller in order to supply power continuously. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to have the housing for the device in order to protect the device from damage. 

Response to Arguments

5. Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
Regarding claim 24, Applicant presents that current prior arts fail to teach “wherein the at least two output switching regulators are controlled based on a prioritization in an event of imminent overloading of the DC-DC converter and depending on respective connected loads”. 

Furthermore, the Applicant presents that Yan in contrast to the present application teaches a distributed power supply system with a digital power manager providing digital closed loop power control. In the event of a failure, the digital power manager will shut down immediately, restart the power blocks after a time delay in accordance with a specific priority. 
However, the Examiner would like to point out that Yan is exactly describing the process of controlling the switching regulators according to a prioritization in the event of imminent overloading of the DC-DC converter. The power blocks are controlled in an event of failure condition determined by the changes in the results of monitoring output voltage margining and sequencing thereby calculating the imminent overloading [0006, 0020-0022, 0061-0062]. 
Thereby, the current rejection stands. 
However, the Examiner would like to point toward potential allowable subject matter in the specification: 
“output switching regulators to whose outputs uncritical loads are connected are reduced or switched off. Such loads, which are essential, by way of example, for the availability of an industrial system, continue to be supplied” [0023]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836